DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “156” has been used to designate both sleeve and nutrient plate; “157” has been used to designate both drive wheel axel and partition; and “158” has been used to designate both outer cylindrical wall and drive gear. See figures 10 and 11A and paragraphs 0026, 0046 and 0048.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 recites “wherein each of said cavities holds a nutrient compartment and a textured inner surface” it is unclear how the cavities holds a textured inner surface.
Claims 5 and 17-20 are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Laliberte (US 8074602) in view of Deritis et al. (US 2017/0238503 henceforth Deritis) in view of Cornrich (US Des. 288736).
Regarding claim 1, Laliberte teaches an automatic living food dispenser including: a main compartment housing said rotatable carousel (36), said main compartment comprising a food release hole (fig. 2); a base unit supporting said main compartment (16); and a top lid (34) with a plurality of air holes (port 60) but fails to disclose a rotatable carousel having a top and a bottom that are open and a plurality of cavities to compartmentalize two or more living food and said base unit having an inverted wedge mouth that is physically larger than said food release hole in at least one dimension. However, Deritis teaches a rotatable carousel having a top and a bottom that are open and a plurality of cavities to compartmentalize two or more living food (turret 40, para. 0016). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laliberte’s impeller with the carousel as taught by Deritis to allow the amount of food placed in each compartment to be increased. And Cornrich teaches said base unit having an inverted wedge mouth that is physically larger than said food release hole in at least one dimension (fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention 
Regarding claim 2, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Laliberte further teaches a rotary mechanism for rotating said rotatable carousel relative to said base unit (power drive unit 42, col. 7, ll. 53-62) and Deritis teaches a control unit including a timer configured to send a release signal to a microprocessor indicating a food release time (control 90, para. 0030 and 0023), wherein said microprocessor (processor 72) is configured to receive said release signal and activate said rotary mechanism to rotate said rotatable carousel and align one of said cavities with said food release hole (para. 0034). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laliberte’s system with a controller as taught by Deritis to allow the schedule to be easily viewed and/or adjusted by a user. 
Regarding claim 3, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Deritis further teaches each of the cavities holding a nutrient compartment (tubes 55, para. 0020) and a textured inner surface (inner walls of turret 40 appear to have a smooth textured inner surface, fig. 1).
Regarding claim 4, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Deritis further teaches wherein said microprocessor is configured to standby until a next release signal from said timer (para.0034).
Regarding claim 5, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Deritis further teaches wherein said timer is 
Regarding claim 6, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Laliberte further teaches wherein: said top lid comprises a loading hole (top opening of 12) and a loading cover (18) that overlie said loading hole (fig. 1).
Regarding claim 7, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Laliberte further teaches wherein said base unit comprises a base lid (40), wherein said main compartment (36) is attached to said base lid by a turn and lock mechanism (106 and 134, col. 10, ll. 43-48).  
Regarding claim 8, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Laliberte further teaches a top lid (34) overlying a main compartment housing (36) a rotatable carousel by a press and click mechanism (snap and lock fastening element 70 and slots 72, col. 6, ll. 15-23, fig. 1).
Regarding claim 9, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Deritis further teaches a control panel wherein the control panel includes a user interface with a programmable LCD clock configured to accept a food release time input indicating a food release time, and wherein said timer is configured to provide a release signal at said food release time accepted by said programmable LCD clock (para. 0030 and 0034) but fails to teach the control panel affixed to the top lid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control panel affixed to the top lid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this case, having a control panel affixed to said top lid would allow a user to quickly and easily view the operational parameters being displayed. 
Regarding claim 16, Laliberte teaches an automatic living food dispenser including: a main compartment housing said rotatable carousel (36), said main compartment comprising a food release hole (fig. 2); a base unit supporting said main compartment (16); and a top lid (12, 32, 34) with a plurality of air holes (port 60) but fails to disclose a rotatable carousel having a top and a bottom that are open and a plurality of cavities to compartmentalize two or more living food, and wherein each of said cavities holds a nutrient compartment and a textured inner surface; and said base unit having an inverted wedge mouth that is physically larger than said food release hole in at least one dimension. However, Deritis teaches a rotatable carousel having a top and a bottom that are open and a plurality of cavities to compartmentalize two or more living food (turret 40, para. 0016) and each of the cavities holding a nutrient compartment (tubes 55, para. 0020) and a textured inner surface (inner walls of turret 40 appear to have a smooth textured inner surface, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laliberte’s impeller with the carousel as taught by Deritis to allow the amount of food placed in each compartment to be increased and to allow various types of food to be used in the system. And Cornrich teaches said base unit having an inverted wedge mouth that is physically larger than said food release hole in at least one dimension (fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was 
Regarding claim 17, see claim 2 above.
Regarding claim 18, see claim 5 above. 
Regarding claim 19, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Laliberte further teaches wherein: said top lid comprises a loading hole (top opening of 12) and a loading cover (18) that overlie said loading hole (fig. 1); and said base unit comprises a base lid (40), wherein said main compartment is attached to said base lid by a turn and lock mechanism (106 and 134, col. 10, ll. 43-48).   
Regarding claim 20, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed and Deritis further teaches comprising a control panel wherein the control panel includes a user interface with a programmable LCD clock configured to accept a food release time input indicating a food release time, and wherein said timer is configured to provide a release signal at said food release time accepted by said programmable LCD clock (para. 0030 and 0034) but fails to teach the control panel affixed to the top lid. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the control panel affixed to the top lid, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte in view of Deritis and Cornrich, as applied to claim 2 above, further in view of Davis (US 9226477).
Regarding claim 10, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed but fails to teach a communication unit for communicating with an external device having a transceiver via wireless communication. However, Davies teach a communication unit (ICCS 100, col. 3, ll. 19-25) for communicating with an external device having a transceiver via wireless communication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laliberte’s system with a communication system as taught by Davis to allow a user to remotely monitor a pet.
Regarding claim 11, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed but fails to teach a video recording system for recording a video clip. However, Davies teach a video recording system (video camera 102, col. 4, ll. 50-60) communication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Laliberte’s system with a communication system as taught by Davis to allow a user to remotely monitor a pet.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte in view of Deritis and Cornrich, as applied to claim 2 above, further in view of Morosin et al.  (US 2005/0066905 henceforth Morosin).
Regarding claim 12, Laliberte as modified by Deritis and Cornrich teaches the invention substantially as claimed but fails to teach a position sensor configured to sense position of said rotatable carousel, said position sensor further configured to send 
Regarding claim 13, Laliberte as modified by Deritis, Cornrich and Morosin teaches the invention substantially as claimed and Morosin further teaches wherein said rotary mechanism rotates said rotatable carousel in a release direction (para. 0057 and claim 19).  
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laliberte in view of Deritis, Cornrich, and Morosin, as applied to claim 13 above, further in view of  Phillippi (US 5377620).
Regarding claim 14, Laliberte as modified by Deritis, Cornrich and Morosin teaches the invention substantially as claimed but fails to teach wherein said microprocessor is further configured to receive a loading signal indicating a loading mode, said microprocessor further configured to activate said rotary mechanism to rotate said rotatable carousel in a loading direction until next one of said cavities is aligned with said food release hole, wherein said loading direction is a direction opposite to said release direction. However, Phillippi teaches microprocessor configured to receive a loading signal indicating a loading mode, said microprocessor further configured to activate said rotary mechanism to rotate said rotatable carousel in a .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 9137974) in view of McMahon (US 2002/0069829).
Regarding claim 15, Boehm teaches a method of dispensing living food, comprising: placing one or more living food into as least one cavity in a rotatable carousel (col. 3, ll. 18-21), and receiving a release signal to activate a rotary mechanism (col. 1, ll. 48-50 and col. 3, ll. 34-38); and activating said rotary mechanism to rotate said rotatable carousel and align one of said cavities with a food release hole (col. 1, ll. 40-45 and col. 3, ll. 26-33) but fails to teach wherein said cavity includes a nutrient compartment supporting a nutrient for said living food; placing said nutrient for said living food in said nutrient compartment. However, McMahon teaches a nutrient compartment (food chamber 12) supporting a nutrient (media 13) for said living food (para. 0005, mealworms are placed in a grain-based media); placing said nutrient for said living food in said nutrient compartment (para. 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Boehm’s system with a food chamber and nutrient as taught by McMahon to increase the survival rate of the mealworms used to feed the birds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647